HERMAN EINSTEIN, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Einstein v. CommissionerDocket No. 10706.United States Board of Tax Appeals10 B.T.A. 240; 1928 BTA LEXIS 4152; January 26, 1928, Promulgated *4152  Where a man and wife filed a joint return and included therein the income of both, the tax liability became fixed and can not be altered by subsequently filing an amended return on an individual basis.  B. G. Voorhees, Esq., for the petitioner.  L. A. Luce, Esq., for the respondent.  LANSDON *240  The respondent has asserted a deficiency for the year 1922 in the amount of $360.80.  The only question to be determined is whether the petitioner, who, together with his wife, has filed a joint return for the year 1922, may subsequently file an amended return on an individual basis.  The facts are admitted by the respondent.  *241  FINDINGS OF FACT.  The petitioner is an individual residing at St. Joseph, Mo.  Together with his wife, Florence K. Einstein, he filed a joint income-tax return for the calendar year 1922.  On or about May 24, 1923, petitioner and his wife each filed separate amended income-tax returns for the year 1922.  The respondent refused to accept the amended separate returns and authorized a refund of the tax paid by the wife thereunder.  The deficiency in tax is the result of combining the income of petitioner and his wife*4153  for the taxable year.  OPINION.  LANSDON: When a joint return has been filed, section 223(b) of the Revenue Act of 1921 provides that the tax shall be computed on the basis of that return.  The tax liability then becomes fixed and can not be altered by subsequently filing an amended return on an individual basis.  . Judgment will be entered for the respondent.